                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                                                         CASE NO. 18-02672-HAC-13
    Darrin Williams
    Zandra Valandra Williams
         DEBTORS
                                          TRUSTEE'S MOTION TO DISMISS

    Daniel B. O'Brien, Trustee in this Chapter 13 proceeding, respectfully reports the Debtors have failed
to comply with the Court's Order requiring regular monthly payments to the Trustee. The Debtors
should have paid $5,157.00. The Debtors have paid $4,005.00 to date causing a delinquency of
$1,152.00 or 3 months.

    For the plan to be completed within the confirmed period of time, payments will need to be increased
to $428.00 per month.

    WHEREFORE, the undersigned requests entry of an order dismissing this case or, in the alternative,
allow the Debtors to remain in this case by choosing one of the following options on the attached
consent order:

     1. The Debtors shall resume payments and request a wage deduction order (if applicable) within 21
days from the date of this motion.
      or
      2. The Debtors shall move to convert case to Chapter 7 within 21 days from the date of this
motion.
DATED: February 21, 2020                                                    /s/ Daniel B. O'Brien
                                                                            Daniel B. O'Brien
                                                                            CHAPTER 13 TRUSTEE

                       NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
The Court will consider this motion, objection, or other matter without further notice or hearing unless a party in interest files
a written objection within 21 (twenty one) days of service of this motion. If you object to the relief requested in this
motion, you must file your WRITTEN objection stating the specific ground or grounds on which your objection is based,
with the Clerk of Court at 201 St. Louis Street, Mobile, AL 36602, and serve a copy on the movant, Chapter 13 Trustee, P .
O. Box 1884, Mobile, AL 36602, and any other appropriate persons .

If an objection or consent order is not filed within the time permitted, the Court will assume that you do not oppose the
granting of the motion, will consider the motion without a hearing, or may grant the relief requested in this motion . If the
attached consent order and payment is returned timely, no hearing will be held . If an objection to this motion is timely filed,
this Court shall issue a notice setting a hearing date and time .




   Case 18-02672            Doc 82       Filed 02/21/20         Entered 02/21/20 14:34:39                 Desc       Page 1
                                                               of 3
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                                              CASE NO. 18-02672-HAC-13
    Darrin Williams
    Zandra Valandra Williams
         DEBTORS
                                        CERTIFICATE OF SERVICE
   I certify that on February 21, 2020, I served a copy of the above motion to the parties listed as follows:

By Electronic Notification:
Kevin M. Ryan
P. O. Box 2161
209 N. Joachim Street
Mobile, AL 36652
By First Class Mail:
Darrin Williams
Zandra Valandra Williams
6068 Bear Creek Road
Frisco City, AL 36445

                                                                   /s/ Daniel B. O'Brien
                                                                   Daniel B. O'Brien
                                                                   CHAPTER 13 TRUSTEE




   Case 18-02672        Doc 82      Filed 02/21/20      Entered 02/21/20 14:34:39             Desc      Page 2
                                                       of 3
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                                               CASE NO. 18-02672-HAC-13
    Darrin Williams
    Zandra Valandra Williams
         DEBTORS

    CONSENT ORDER CONDITIONALLY DENYING TRUSTEE'S MOTION TO DISMISS
     This matter is before the Court on the motion of the Chapter 13 Trustee to dismiss the Debtor's case for
failure to make Chapter 13 plan payments. The Debtor and the Chapter 13 Trustee are in agreement and
respectfully request the Court to conditionally deny the Trustee's motion to dismiss upon the following terms and
conditions:

      1. The {Debtor/s} will begin making the increased payment of $428.00 per month. A payment must be
      sent to the address below and be received by the Trustee within 21 days of signing this consent agreement .
      This case will remain in a probationary status for a period of 12 months from the entry of this order .
      Should the debtor fail to make a payment within the month due during the probationary period, the Trustee
      shall notify the Court of the default and the case shall be dismissed without further notice or hearing .


      2. In addition to paragraph 1 above, the Debtor also requests that the Trustee issue a wage deduction order
      as follows:

      Employee Name:_______________________ Employer:____________________________________

      Employer Address:__________________________________________________________________

      3. The Debtor(s) shall file a notice to convert this case to Chapter 7 within 21 days of this order or the
      case will be dismissed without further hearing or notice.

      4. Other provisions: ______________________________________________________________ .




    Debtor(s)                                                                       ORDER
                                                                 The Court hereby orders that the Trustee's
    and/or                                                       motion to dismiss for failure to make plan
                                                                 payments is CONDITIONALLY DENIED
                                                                 subject to the terms and conditions of the
                                                                 consent order above.
    Counsel with Debtor(s) consent


    Date:
                                                                 DATE:
    Mail money order or cashier's check and consent
    agreement to:

    DANIEL O'BRIEN                                                  CHIEF U.S. BANKRUPTCY JUDGE
    CHAPTER 13 TRUSTEE
    P.O. Box 1779
    MEMPHIS TN 38101-1779
   Case 18-02672        Doc 82       Filed 02/21/20      Entered 02/21/20 14:34:39            Desc      Page 3
                                                        of 3
